United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2908
                         ___________________________

                                  Flinten E. Otis

                                      Plaintiff - Appellant

                                         v.

 Sherie Korneman, Warden; Whitney Edwards, WMCC Functional Unit Manager

                                    Defendants - Appellees
                                  ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                            Submitted: March 5, 2021
                               Filed: March 12, 2021
                                 [Unpublished]
                                ____________

Before LOKEN, WOLLMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Missouri prisoner Flinten Otis appeals the district court order dismissing his
pro se civil rights complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6).
Having jurisdiction under 28 U.S.C. § 1291, this court grants Otis leave to proceed
in forma pauperis, affirms in part, reverses in part, and remands for further
proceedings.
       Otis alleged that while he was incarcerated in the Western Missouri
Correctional Center (WMCC), he was physically and sexually assaulted by another
inmate with whom he shared a cell in the administrative segregation unit of the
prison. He sued WMCC Warden Sherie Korneman and Functional Unit Manager
Whitney Edwards in their individual and official capacities, claiming that they were
deliberately indifferent to the danger that he would be attacked. He sought damages,
and declaratory and injunctive relief concerning WMCC’s alleged policy of double-
celling inmates in administrative segregation, which he claimed resulted in ongoing
inmate attacks.

       This court concludes that the district court properly dismissed Otis’s claims
for damages, and therefore affirms the dismissal as to those claims. See Waters v.
Madson, 921 F.3d 725, 734 (8th Cir. 2019) (de novo standard of review). It is
possible, however, that Otis’s allegations concerning the danger posed by double-
celling administrative segregation inmates could support a claim for declaratory or
injunctive relief. See Jensen v. Clarke, 94 F.3d 1191, 1198-1201 (8th Cir. 1996)
(finding injunctive relief appropriate where prison officials made cell assignments
randomly and violence increased significantly as number of double-celled prisoners
grew); Cody v. Hillard, 830 F.2d 912, 914 (8th Cir. 1987) (en banc) (double-celling
can be viewed as cruel and unusual if it increases violence among inmates or creates
other conditions intolerable for prison confinement). This court reverses the
dismissal of Otis’s claim for declaratory and injunctive relief based on double-
celling of inmates in administrative segregation, and remands for further
proceedings as to that claim.1

      The case is remanded for further proceedings in accordance with this opinion.
                      ______________________________


      1
       It appears that Korneman may no longer be the warden of WMCC. On
remand, the district court may order substitution of the institution’s current warden
with respect to Otis’s claims against Korneman in her official capacity. See Fed. R.
Civ. P. 25(d).

                                         -2-